Mr. Justice Waterman delivebed the opixiox of the Ooubt. It is urged that as there is no evidence tending to show that the roof as a whole was improperly supported, there is no proof to sustain the plaintiff’s declaration. This is but a variance, which, not having been pointed out on the trial, where by amendment the objection could easily have been removed, it can not for the first time be insisted upon here. Conceding that the supports to the cement arches were left in position as long as is usual, the fact remains that either by reason of the plank upon which appellee was walking falling upon and breaking through the cement, or because appellee stepped off this plank upon the cement, the arch gave way and appellee, falling through the opening, was injured. Appellee knew nothing of the character of the cement work; he was told to walk upon the plank, and it is contended that this rested upon the iron beams, and so could not break through the cement. If the plank did all the while rest entirely upon the iron beams, it would not interfere with the cement, but if it slipped a few inches either lengthwise or sidewise, at one end, such end might come upon the cement, and when appellee stepped thereon might break through. That a portion of this plank did go through the hole down which appellee fell, is testified by two witnesses. There is some uncertainty about this; other witnesses testifying that the plank remained in its proper place. With such conflict the jury, as was to be expected, found for the plaintiff. The trial judge has approved the verdict; he saw and heard the witnesses; if satisfied that the defendant’s version of this was true, he should have granted a new trial. We cannot, upon the record here presented, in the face of the action of the trial court, say that as to the falling of the plank the plaintiff’s statement is untrue. Unless it be assumed that the plaintiff stepped off the plank, it can not be said that he did not exercise ordinary care. . The damages awarded seem large, but are not so great as to shock our sense of right, or to clearly indicate that the jury was swayed by passion or prejudice. The manner and method of counsel for the plaintiff in his cross-examination of witnesses for the defendant was not such as we can approve. As we have before said (Chicago City Ry. Co. v. Baron, 57 Ill. App. 465), all persons while upon the witness stand, be they high or low, rich or poor, ignorant or learned, of good or evil repute, leading orderly or dissolute lives, have an absolute right to respectful treatment, which it is the duty of the trial court to enforce. ' A witness is not, during his examination, to be ridiculed because of his imperfect pronunciation or bad grammar; nor should the court permit counsel to ask questions in an insulting manner. The facts of this case, as presented by the record here filed, are such that we are of the opinion the jury would, have found as they did, had counsel for plaintiff omitted all of which complaint is made. ISTor is the finding one - which we look upon as unjust, although we should have been better satisfied had the damages awarded been less. The judgment of the Circuit Court is affirmed.